Citation Nr: 0400770	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from January 1980 until 
January 1982.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to issuance of the most recent statement of the 
case in December 2002, additional evidence has been added to 
the claims folder.  The record does not reflect consideration 
of such additional evidence by the RO in adjudication of the 
issue on appeal nor issues inextricably intertwined 
therewith. 

The Board notes that the rating decision in April 2001 also 
denied service connection for a heart disability and 
hypertension, claimed as secondary to service-connected 
varicose veins.  Notice of disagreement with that 
determination was received in June 2001.  The statement of 
the case issued in December 2002 did not reference the 
secondary service connection claims.  The veteran has not 
been provided a statement of the case to date on the 
secondary service connection issues.  38 C.F.R. § 19.26 
(2003).

A review of the record also reveals that in a December 2002 
rating decision, the RO denied the veteran's claims of 
entitlement to increased ratings for residuals of a fracture 
of the right third toe, cold injury residuals of the right 
foot, cold injury residuals of the left foot, varicose veins 
of the left leg, and varicose veins of the right leg.  In 
February 2003, the RO received the veteran's notice of 
disagreement as to all of the above issues.  The evidence of 
record does not reflect that a statement of the case has been 
issued in response to the veteran's notice of disagreement, 
pursuant to 38 C.F.R. § 19.26 (2003).  

For the sake of clarification, the Board observes that the 
issue of entitlement to an increased (compensable) rating for 
residuals of a fracture of the right third toe, was earlier 
the subject of a rating decision in February 1997.  The 
veteran submitted a notice of disagreement in March 1997 and 
a statement of the case was issued in June 1998.  However, 
the appeal was never perfected.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302 (2003).  Thus, when that 
same issue was later decided in December 2002, the veteran's 
notice of disagreement in February 2003 necessitated a new 
statement of the case.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.  

The Board notes that the secondary service connection issue 
and the increased rating issues noted above are inextricably 
intertwined with the TDIU issue on appeal.  Any appeal of the 
inextricably intertwined issues must be resolved prior to 
adjudication of the TDIU issue on appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO must readjudicate the issue on 
appeal of entitlement to TDIU based on 
service-connected disabilities, as well 
as readjudicate the inextricably 
intertwined issues of entitlement to 
increased ratings for residuals of a 
fracture of the right third toe, cold 
injury residuals of the right foot, cold 
injury residuals of the left foot, 
varicose veins of the left leg and 
varicose veins of the right leg, with 
consideration of all evidence received 
since issuance of the most recent 
statement of the case in December 2002. 

2.  Except where the benefit sought has 
been granted, provide the veteran and his 
representative with a statement of the 
case as to the issues of entitlement to 
service connection for a heart disability 
and hypertension due to service-connected 
disability, and entitlement to increased 
ratings for residuals of a fracture of 
the right third toe, cold injury 
residuals of the right foot, cold injury 
residuals of the left foot, varicose 
veins of the left leg, and varicose veins 
of the right leg.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

3.  If the TDIU benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  



The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




